—In an action, in which Quad Electronics, Inc., pleaded causes of action to recover for water damage to its personal property, the defendants Gottlieb, doing business as Crystal Motors, appeal from an order of the Supreme Court, Kings County, entered February 25, 1965, which denied their motion for summary judgment dismissing the complaint as to said plaintiff. Order affirmed, with $10 costs and disbursements. The defendants Gottlieb occupied a gasoline service station on premises which formed part of a building at 1507-1535 Coney Island Avenue, Brooklyn. A fire started on their premises and spread to an adjoining part of the building occupied by the plaintiff European Motor Cars, Inc. Firemen entered the premises of the plaintiff Quad Electronics, Inc. (also part of the said building) for the purpose of extinguishing the fire on the premises of the other two tenants; and, as a result, smoke and water caused considerable damage to the plaintiff Quad’s property. For the purposes of this appeal only, the defendants Gottlieb assume that the fire was caused by their negligence. They seek summary judgment on the theory that, although the fire started on their premises and spread to the adjoining premises, the fire itself was not the proximate cause of the water damage to Quad’s personal property, which was contained in a portion of the premises that did not adjoin the portion occupied by the defendants Gottlieb; and, hence, said defendants are immune from liability to Quad (cf. Hoffman v. King, 160 N. Y. 618; Homac Corp. v. Sun Oil Co., 258 N. Y. 462). In our opinion the cited cases are distinguishable in that here the premises involved constitute a single one-story structure even though separate portions thereof were occupied by different tenants. The motion for summary judgment was therefore properly denied. Beldoek, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.